This session of the General Assembly is 
taking place at the dawn of a new era. The international structure 
constructed since the Second World War on the balance of terror between the 
super-Powers has broken down. We perceive new opportunities to promote peace 
and to accelerate progress throughout the world. Yet we face new and 
unprecedented problems, both regional and global. 
The international community must squarely face the challenges and seize 
the opportunities that the momentous developments of the past few years have 
presented. We must build a peaceful, stable and progressive international 
order on the debris of the cold war, an international order where principles 
of equity and fair play govern the conduct of States, where the weak live 
without fear of domination by the strong, where prosperity flourishes and 
where human dignity is safeguarded. 
Such a new international order can come about only through concrete steps 
agreed by the vast majority of the international community. The United 
Nations is the only forum where we can concert our actions to construct new 
arrangements for global peace and prosperity. The Assembly should take the 
initiative by adopting an appropriate action plan in this emerging era of 
international relations. I should like to take this opportunity to outline 
Pakistan's views and suggestions on the elements of such an action plan. 
To build a new and effective framework for peace and progress, the world 
community must achieve five major objectives. 
The first objective is the promotion of a structure of global security 
that ensures the security of both large and small States, of both weak and 
powerful nations. Historically, threats to international peace and stability 

have emanated from the drive for power and hegemony sustained by the 
accumulation of massive military arsenals. An international order based on 
hegemony will always remain unstable, because it is unjust. The challenge 
before us is to build a new international structure that would check the 
hegemonic ambitions of the powerful nations and promote disarmament at global 
and regional levels. Only through such measures can we create a just and 
stable order ensuring global and regional peace and security. Such a 
structure presupposes the revitalization of the United Nations on democratic 
lines to regulate inter-State conduct in conformity with recognized principles 
of inter-State behaviour, particularly the exercise of the right of peoples to 
self-determination, respect for the sovereign equality and territorial 
integrity of States, non-interference in internal affairs, non-use of force in 
international relations and peaceful resolution of international disputes. 
A comprehensive programme of disarmament at global and regional levels 
constitutes the second pillar of a stable structure of international security. 
Significant reductions in weapons of mass destruction, particularly nuclear 
weapons, leading ultimately to their total elimination, and in conventional 
arsenals are essential elements of the disarmament process. Pending the total 
elimination of weapons of mass destruction, their proliferation must be 
arrested. We have welcomed the agreements between the United States and the 
Russian Federation which will reduce their strategic nuclear arsenals by 
half, in the present conditions of instability, further reduction of these 
nuclear warheads is a pressing priority. Pakistan hopes that their number 
will be drastically cut, leading to their eventual elimination all over the 
globe. This is no longer a Utopian goal. 

Until complete nuclear disarmament has been achieved, the nuclear-weapon 
Powers are under the obligation to assure the non-nuclear-weapon States 
against the use or threat of use of nuclear weapons. With the end of the cold 
war, there is no reason why such assurances cannot be extended to the 
non-nuclear-weapon States unconditionally and in a legally binding manner. 
An essential element in the programme for nuclear disarmament is the 
acceptance by all States of a permanent ban on nuclear-weapon testing. The 
absence of a comprehensive nuclear-test ban will, in the long run, compromise 
the goal of nuclear non-proliferation. We further believe that the conclusion 
of nuclear-test-ban agreements among regional States in different parts of the 
world not only would facilitate the conclusion of a comprehensive 
nuclear-test-ban treaty but would also act as an important confidence-buildinq 
measure at regional levels. 
Disarmament and non-proliferation are two sides of the same coin. 
Pakistan fully agrees that the proliferation of nuclear weapons and other 
weapons of mass destruction would increase the danger to world peace and 
security. Non-proliferation measures can gain universal credibility and 
acceptance if their scope and application are comprehensive and 
non-discriminatory. This pre-condition applies as much to nuclear 
non-proliferation as it does to the endeavour to control the spread of medium-
and long-range missiles. 
With the end of the cold war and tangible progress in arms reductions 
between the two pre-eminent nuclear Powers, the urgency of promoting regional 
disarmament is greater than ever before. Today threats to peace arise largely 
from regional discords and divisions. The armaments race is increasingly 
acquiring a regional dimension. Global peace and security will remain in 
 
jeopardy unless greater attention is paid to regional security concerns. In 
recognition of this reality, the United Nations has begun to focus on the need 
to promote disarmament at the regional level. This is evidenced by the 
adoption at the forty-sixth session of the General Assembly of the resolution 
on regional disarmament by an overwhelming majority. This approach also 
featured prominently in the deliberations of the Disarmament Commission at its 
last session. This trend needs to be encouraged and strengthened. 
Pakistan fully subscribes to the objectives of the draft Convention on 
the prohibition of chemical weapons, which has been transmitted to the General 
Assembly by the Conference on Disarmament. We completely share the resolve of 
the international community to banish forever this hideous instrument of 
warfare. However, the draft Convention contains some provisions that cause us 
concern. It remains our hope that these shortcomings will be redressed to 
ensure universal adherence to this truly landmark document. 
The second objective of an action plan for peace and progress should be 
to promote the fullest application of the principle of self-determination. 
 
The principle of self-determination is the bedrock of the present system 
of international relations between sovereign, independent States. Over the 
past 45 years, the exercise of this right has led to the independence of the 
majority of the States represented in this Hall. All peoples under colonial 
or alien domination or foreign occupation are entitled to self-determination. 
This has been repeatedly recognized by the United Nations. 
The process of self-determination remains incomplete. In its resolutions 
of 1948 and 1949 the Security Council decided that the future of Jammu and 
Kashmir should be determined in accordance with the wishes of its people, to 
be expressed in a free and fair plebiscite under United Nations auspices. 
Pakistan and India both undertook to implement those resolutions. That was 
the first time that the Council set out the actual process by which the right 
of self-determination was to be exercised. It is ironic and sad that the 
first resolutions of the Security Council providing for the exercise of the 
right of self-determination remain unimplemented. 
The passage of a generation has not extinguished the desire for 
self-determination in Kashmir. It is the children of 1947 who are now 
sacrificing their lives in the struggle for Kashmir's freedom from Indian 
rule. Since 1990 more than 10,000 Kashmiri men, women and children have been 
killed. According to Amnesty International, an estimated 15,000 citizens are 
in prisons and torture cells in Kashmir. The brutal repression unleashed by a 
security force, of over 400,000 has failed to break the spirit of the Kashmiri 
people. Pakistan cannot remain indifferent to their sufferings. We will 
continue to extend full moral, diplomatic and political support to the 
struggle of the Kashmiri people for self-determination. 

Peace and tranquillity cannot return to South Asia unless this 
outstanding dispute is resolved. Pakistan has proposed to India the 
commencement of a bilateral dialogue in accordance with the Simla Agreement to 
reach a final settlement of the Kashmir dispute on the basis of the United 
Nations resolutions. We hope this dialogue can start without further delay. 
We call upon the international community to persuade India to desist from 
its policy of suppression and to enter into a serious dialogue with us with a 
view to resolving this dispute in accordance with the resolutions of the 
Security Council and in the spirit of the Simla Agreement. 
May I also urge the Secretary-General to use his high office to persuade 
India to desist from the path of violence and suppression against the Kashmiri 
people and to allow them the exercise of their right to self-determination as 
envisaged in the Security Council resolutions. Attempts by India to portray 
the 45-year-old just struggle of the Kashmiri people in terms of external 
interference are aimed at distorting the historical facts and should therefore 
be rejected outright. 
I reiterate before the Assembly Pakistan's long-standing proposal to 
station impartial observers along the line of control to investigate and 
verify accusations of interference. We made this proposal in all sincerity 
and are convinced that such a mechanism would help establish the correct 
position beyond any shadow of doubt. That position is that the uprising in 
Indian-held Kashmir is entirely indigenous and spontaneous. Indeed, India's 
persistent rejection of our proposal exposes the hollowness of its allegations. 
The people of Palestine too have been denied their right to 
self-determination. Pakistan shares the hope that the current Middle East 
peace process will lead to a just and comprehensive settlement in the Middle 

East based on Security Council resolutions 242 (1967) and 338 (1973). 
Pakistan also shares the view that the withdrawal of Israeli forces from all 
Arab and Palestinian territories occupied since 1967, including Al-Quds 
Al-Sharif, and the exercise of the right to self-determination by the 
Palestinian people are essential to ensure a durable peace in the Middle East. 
In South Africa, some progress has been made towards eliminating 
apartheid. However, the recent violence threatens to disrupt the negotiating 
process. The South African Government must shoulder its responsibility for 
salvaging the negotiations by taking immediate steps to stop the bloodshed and 
bring to book those responsible for the recent massacres. Meanwhile, 
international pressure against South Africa should be maintained until the 
positive changes introduced in the last two years become irreversible and the 
South African people's struggle for justice, equality and majority rule is 
finally crowned with success. 
Pakistan fully supports the efforts of the Secretary-General in 
implementing the peace settlement in Cambodia. We call upon all Cambodian 
factions to cooperate with the United Nations in creating conditions conducive 
to the establishment of a national Government in Cambodia. Pakistan's 
commitment to the Cambodian peace settlement is evidenced by its substantial 
contribution to the United Nations Transition Authority in Cambodia, to which 
we have provided a full infantry battalion. 
The valiant people of Afghanistan have finally regained control over 
their destiny. On 28 April 1992 an interim Afghan Government assumed power in 
Kabul. Pakistan congratulates the people of Afghanistan on their triumph and 
pledges to them its complete support and cooperation in the arduous task of 
nation-building and reconstruction. We are determined to develop close and 

cooperative relations with Afghanistan on the basis of sovereign equality and 
mutual respect. It is our sincere hope that the process of reconciliation in 
Afghanistan will be accelerated and that the people of that country will be 
able to live in peace and harmony. We urge the international community to 
make its due contribution to the reconstruction of Afghanistan and the 
rehabilitation of the returning refugees, as well as to the maintenance of the 
remaining millions of refugees in Pakistan and Iran. For its part, Pakistan 
is ready to make its contribution to the gigantic task of rebuilding the 
war-ravaged Afghan economy. 
Pakistan welcomes the new Members of the United Nations: Armenia, 
Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, 
Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. Their 
presence in this Hall is a source of strength for the United Nations. 
Unfortunately, one of these new Member States is being subjected to 
brutal aggression. This world body must strongly oppose this aggression. We 
call on the Security Council to take action, including the use of force under 
Article 42 of the Charter, to reverse the Serbian aggression and restore the 
sovereignty and territorial integrity of Bosnia and Herzegovina. Bosnia 
deserves assistance in accordance with the Charter's provisions on 
self-defence. The Security Council should lift sanctions to enable Bosnia to 
receive such assistance. We further urge that an international tribunal be 
established immediately to prosecute and punish the reported war crimes by 
Serbian forces, including the genocidal practice of "ethnic cleansing". The 
world community must also make more determined efforts to ensure that 
humanitarian assistance reaches the suffering people of Bosnia and Herzegovina. 

Pakistan holds the view that the former Socialist Federal Republic of 
Yugoslavia has ceased to exist. Serbia and Montenegro, therefore, should not 
be allowed to take the seat of the former Yugoslavia in the United Nations. 
The third objective we must promote in an action plan is the 
establishment of viable structures for regional peace and security as 
envisaged in Chapter VIII of the United Nations Charter. With the end of the 
cold war, threats to peace and security are most likely to be regional rather 
than global in origin and dimension. It is, therefore, in the regional 
context that the barricades against war must be constructed. 
Pakistan desires good-neighbourly relations with India. We want to 
devote our energies to the vital task of economic and social development. We 
want our people to live in dignity. These goals cannot be attained unless a 
climate of trust and cooperation prevails in South Asia. 
In South Asia, as elsewhere, a balance in the military capabilities of 
the regional States is essential to build and maintain a viable structure of 
peace and security. Pakistan has made proposals to India for a regional or 
bilateral agreement to ensure nuclear non-proliferation, the total prohibition 
of all weapons of mass destruction, and mutual and balanced reduction of the 
conventional forces of the two countries. 

Pakistan and India have concluded agreements not to attack each other's 
nuclear facilities and on prior notification of military exercises and 
prevention of air violations. Recently, we also signed a declaration on the 
total prohibition of chemical weapons. 
Regrettably, India remains unresponsive to the proposals aimed at 
ensuring nuclear non-proliferation in South Asia and bringing about a mutual 
and balanced reduction of conventional forces. It continues to vote against 
the proposal for establishing a nuclear-weapon-free zone in South Asia, which 
has been repeatedly endorsed by the Assembly. India has yet to accept the 
proposal for talks involving the United States, the Russian Federation and 
China, as well as India and Pakistan, to ensure nuclear non-proliferation in 
South Asia. All the other proposed participants have responded positively to 
the proposal. 
Pakistan stands at the crossroads of South Asia, Central Asia, China, 
West Asia and the Gulf. In the past, this region was the subject of the great 
game between rival imperialist Powers. With the end of the cold war and the 
emergence of the independent republics of Central Asia, Pakistan hopes to 
serve as a link between interlocking structures for economic and commercial 
cooperation in these adjacent regions of Asia. The admission of the Central 
Asian States in the Economic Cooperation Organization, grouping Pakistan, Iran 
and Turkey, will help towards the emergence of the region as a vibrant 
economic entity. Pakistan enjoys close fraternal relations with the member 
States of the Gulf Cooperation Council and we hope to promote cooperation and 
moderation in the Gulf region. Similarly, the South Asian Association for 
Regional Cooperation can make a positive contribution to the evolution of a 
new era in the relations among the regional States. 
 
Threats to the security of the littoral and hinterland States of the 
Indian Ocean arise mainly due to large disparities in their military 
capabilities. The Prime Minister of Pakistan has proposed a conference of the 
littoral and hinterland States to agree upon measures for strengthening 
regional peace and security. The maintenance of an equitable balance in the 
land, air and naval forces of the regional States is an essential prerequisite 
for achieving this objective. The Assembly should suggest appropriate 
guidelines to the United Nations Committee on the Indian Ocean to evolve a new 
framework for peace and security in that strategic region. 
A fourth and essential objective of the Action Plan for Peace and 
Progress must be to revive global economic growth and restructure 
international economic relations on a just and equitable basis. As the 
Secretary-General has pointed out in his report on the work of the 
Organization: 
"Political progress and economic development are inseparable: both 
are equally important and must be pursued simultaneously". 
(A/47/1, para. 64) 
Growth in the world economy has been imbalanced. The gap between the 
developed and the developing countries has increased. The incidence of 
absolute poverty is growing. Recurrent economic recessions have reinforced 
trade protectionism and frozen the level of development assistance.- This, 
combined with the crushing burden of the external debt-servicing of the 
developing countries, has led to the invidious phenomenon of negative resource 
flows. 
We cannot allow growing economic disparities in an increasingly 
interdependent world in which destinies of nations are linked. Further 
deprivation in the third world can endanger international peace and 
 
stability. On the other hand, the integration of the developing countries in 
the world's financial and trading system can contribute immensely to global 
output, as we have witnessed in East Asia. Indeed, there is a unique 
opportunity today to create a truly global economy, since the developing 
countries, as well as the Central and Eastern European States, have adopted 
the principles of free markets and open trade. 
Pakistan recommends the following steps to revive world economic growth 
and improve the plight of the developing countries. First, the major 
industrialized countries should take the policy actions required in the fiscal 
and monetary fields to revive global growth and break out of the current 
recession. Second, they must overcome the special interests that are pressing 
for protectionism, and conclude the Uruguay Round without further delay. 
Third, the debt burden of the developing countries should be effectively 
ameliorated. Countries that have scrupulously serviced their debts, imposing 
a great sacrifice on their peoples, could be offered relief through generous 
balance-of-payments support. Fourth, the developing countries should be 
provided preferential access in the regional trade areas in Europe and North 
America. Fifth, financial resources must be generated to meet the development 
needs of the poorest countries. Sixth, the developed countries should support 
mechanisms designed to stabilize commodity prices, including agricultural 
commodities. Seventh, an extensive programme of technical assistance and 
training should be undertaken in the developing countries to enhance their 
capacity to implement economic and social development projects. Eighth, 
additional resources and technology should be made available to integrate 
environmental and socio-economic objectives for sustainable development in 
accordance with the commitments of the Rio Conference. 

As the current Chairman of the Group of 77, Pakistan will work to evolve 
common positions for the developing countries on all the major economic 
issues, including the follow-up of the United Nations Conference on 
Environment and Development and the reform and revitalization of the 
Organization in economic and social fields. We also look forward to 
constructive cooperation with our developed-country partners. 
The present Government of Pakistan has introduced a free-market 
revolution in the country. We are seeking economic growth by releasing the 
dynamism of our private sector. These reforms are based on deregulation and 
privatization. We have offered generous incentives for investment, including 
foreign investment. We have encouraged export-led growth. The response to 
these reforms has been most heartening. Private investment has accelerated; 
our exports have continued to increase despite the global economic slowdown. 
The Pakistan economy has grown by over 6 per cent annually during the past few 
years despite the constraints of a drastic structural adjustment programme. 
Unfortunately, heavy floods have dealt Pakistan a severe blow. Over 
2,000 people have perished. The damage to our public infrastructure, private 
property, and agriculture is estimated in the billions of dollars. We have 
fully mobilized our governmental machinery to recover from the effects of this 
natural calamity. We greatly appreciate the international expressions of 
sympathy and support. We are grateful for the assistance offered to Pakistan 
by the world community for relief and rehabilitation in flood-affected areas. 
Pakistanis are a resilient people and are facing this natural calamity with 
courage. 
The final and vital objective of our Action Plan should be to strengthen 
the role and effectiveness of the United Nations itself in the areas of 

international security, economic and social development and human rights. 
Pakistan welcomes the renewed confidence reposed in the United Nations 
security role by the major Powers. This is, indeed, as the Secretary-General 
has said, a second chance for the international community to build the system 
of collective security envisaged in the Charter. . The Security Council can act 
as a credible deterrent to aggression against smaller and weaker States. 
Where aggression does occur, the Council can be the agent for the rapid 
restoration of peace and the redress of injustice. 
While the revival of the Security Council has already been celebrated, we 
must acknowledge that its determination in responding to aggression has not 
been uniform. In Bosnia and Herzegovina, for instance, Serbian aggression 
could have been checked more effectively. The Council's decisions will 
possess credibility only if they are perceived to be fair and 
non-discriminatory, in strict conformity with the purposes and principles of 
the United Nations Charter. The actions of the Security Council will gain 
support if its procedures and processes are democratic and transparent. We 
should resist efforts to create new centres of privilege. 
We broadly endorse the Secretary-General's recommendations in his report 
entitled "An Agenda for Peace" regarding the United Nations role in preventive 
diplomacy, peace-making and peace-keeping. We particularly agree with him 
that conflict-prone situations should be identified at an early stage and that 
the United Nations should play an active role for their peaceful settlement. 
Pakistan strongly endorses greater resort by Member States to the procedures 
for mediation, conciliation and arbitration provided in Chapter VI of the 
United Nations Charter. 

Pakistan's participation in several United Nations peace-keeping 
operations reflects our unqualified support for United Nations peace-keeping 
activities. As a gesture of solidarity with our brothers in Somalia, Pakistan 
has provided the United Nations operation in Somalia with an infantry 
battalion along with vehicles and equipment. Pakistan is prepared to 
designate specific units of its armed forces for rapid deployment in the 
service of the United Nations. 
We believe that the General Assembly must also be enabled to play a more 
effective role in the promotion both of international peace and security and 
of economic and social progress. Our agenda must be rationalized. The 
decisions of the General Assembly must also gain in credibility and 
responsibility. Member States should observe and implement all resolutions of 
the General Assembly, especially those which are adopted by consensus. 
The Charter envisaged that the United Nations would play a central role 
in promoting economic and social progress and development. The world 
Organization now requires even greater support in order to be able to respond 
to the host of new global issues confronting mankind population, 
environment, drugs and international migration. The response of the United 
Nations membership to these issues will shape the political, economic and 
social structures of the twenty-first century. 
The United Nations will lose its second chance to realize its potential 
if it continues to be denied the financial resources required to discharge its 
growing responsibilities. At this Assembly, we should give serious 
consideration to ways and means of ensuring adequate financing for all the 
activities of the United Nations. 
It is the hope of the Pakistan delegation that the forty-seventh session 
of the General Assembly will adopt an action plan for peace and prosperity. 

We should endeavour to reach specific decisions to restructure international 
relations by the fiftieth anniversary session of the General Assembly. This 
would be an appropriate occasion to launch the world Organization on its 
journey towards the vision of peace, justice and progress reflected in the 
Charter of the United Nations. 
At this critical session of our Assembly, we are very happy to have 
someone with your wide diplomatic experience and wisdom as its President. I 
am confident that you will make a vital contribution to the success of our 
deliberations on the major issues of our time. Your predecessor. 
Ambassador Shihabi of Saudi Arabia, has established a superb record of 
achievements, for which I would like to congratulate him warmly. 
Our Organization is most fortunate to have a new Secretary-General who, 
with his distinguished academic and diplomatic experience, can comprehend the 
strong currents of history flowing in these times. He has already manifested 
his political courage in defence of justice, equity and peace. The Pakistan 
delegation reposes full confidence in the ability of Mr. Boutros Boutros-Ghali 
to guide the membership of the United Nations towards the new era of peace and 
prosperity which we all wish to see emerge from the debris of the cold war. 
